    Case 2:18-cv-06816-AB-SS Document 63 Filed 05/09/19 Page 1 of 1 Page ID #:922

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV 18-6816 AB (SSx)                                              Date   May 9, 2019
 Title            Chameleon Chairs, LLC v. Theoni, Inc.




  Present: The Honorable         SUZANNE H. SEGAL, UNITED STATES MAGISTRATE JUDGE
            Marlene Ramirez                                 CS 5/09/19                                n/a
             Deputy Clerk                            Court Reporter / Recorder                     Tape No.
                Attorneys Present for Plaintiff:                      Attorneys Present for Defendant:
                  Rudolph A. Telscher, Jr.                               Rachael D. Lamkin


 Proceedings:                 Settlement Conference



      The case is called. Counsel state their appearances on the record. Plaintiff’s representative,
Jerome M. Smolar, is present. Defendant’s representative, Betsy Stone, is also present.

       A settlement has been reached. The parties agreed to certain deadlines as part of the settlement
agreement. The parties shall file a Stipulation Re Dismissal no later than June 10, 2019. If the parties
cannot satisfy the deadline for filing a Stipulation Re Dismissal, the parties shall notify Judge Segal's
courtroom deputy, Marlene Ramirez, at (213) 894-3598.


cc: District Judge Andre Birotte, Jr.




                                                                                          5         :     30
                                                                Initials of Preparer          mr




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 1
